Citation Nr: 0940116	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  08-17 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hemophilia, to include 
mild hemophilia A.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1967 until 
December 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.   The Veteran appeared before the 
undersigned Veterans Law Judge at a Board hearing held at the 
RO in July 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran essentially contends that he has had the bleeding 
disorder hemophilia since service and that it warrants 
service connection.

The Veteran's service treatment records indicate that he was 
treated for a blood disorder in service, which was suspected 
to be Ehler's-Danles syndrome, as indicated in an October 29, 
1969 record.  

As indicated in a November 2008 letter from his VA physician, 
the Veteran has a history of severe bleeding, following 
trauma or surgical operation.  The examiner noted that the 
Veteran had been provided different diagnoses for that 
bleeding problem, but none had been substantiated with any 
certainty.  The examiner also stated that after performing 
the appropriate tests on the Veteran, he discovered that the 
Veteran had mild hemophilia A.  The examiner further noted 
that the Veteran bled heavily in a life-threatening manner 
when he had any trauma or surgery and found that the disorder 
was hereditary and had been with the Veteran since birth.

VA's General Counsel has held that service connection can be 
granted for congenital abnormalities which are aggravated by 
service.  See VAOPGCPREC 82-90 (July 18, 1990) [a disease 
considered by medical authorities to be of familial (or 
hereditary) origin by its very nature preexist claimants' 
military service; however, service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition].

The record indicates that the Veteran had an unidentified 
bleeding disorder in service and was essentially treated for 
it following in-service surgeries.  No VA examination was 
provided to determine whether the Veteran's hemophilia was 
aggravated by service.
 
Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should arrange for the 
Veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset, and etiology of any 
bleeding disorder, specifically 
including hemophilia, found to be 
present.  

The claims folder should be made 
available to and be reviewed by the 
examiner. All indicated studies should 
be performed, and all findings should 
be reported in detail. The examiner 
should opine as to whether it is at 
least as likely as not (that is, at 
least a 50-50 degree of probability) 
that a bleeding disorder, including 
hemophilia, was aggravated by service, 
and if possible to what extent it was 
aggravated beyond the natural 
progression of the disorder.  

In discussing his/her opinions, the 
examiner should acknowledge the 
Veteran's lay statements of record 
relating to the onset of the disorder.  
The rationale for all opinions 
expressed should be provided in a 
legible report.

2.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  If the 
benefit sought is not granted, the 
Veteran and his representative should 
be furnished a Supplemental Statement 
of the Case, and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

 
